DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,725,845 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 05 March 2022 have been fully considered but they are not fully persuasive.
Applicant’s reply and filing of a terminal disclaimer has overcome the rejections under 35 USC 112 and double patenting.
Regarding the § 103 rejection over JOEN in view of SPINARDI or VIERO, Applicant argues the specific liquids in the liquid bath.  This is not persuasive because the usable liquid in an apparatus claim in not a structural limitation of the apparatus but rather an intended use.  MPEP 2115 and caselaw is replete with teachings disclosing that expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In the instant case, the combination of references reasonably teach a bath that is fully capable of holding such liquids.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the secondary references of SPINARDI and VIERO both teach liquid baths, and providing such liquid bath to the dispenser of JEON (which is located within the cabinet) would manifestly result in a liquid bath also within the cabinet (note also that VIERO teaches liquid bath 145 within the enclosed cabinet). 
Applicant further argues that the “enclosure 20 of Spinardi is not defined by a portion of the housing and a retaining wall in the treating chemistry dispenser.”  In response to applicant's argument that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The enclosure 20 of SPINARDI clearly includes a housing and walls capable of retaining water therein (i.e. a retaining wall; not no further details of said retaining wall are in the claims, and thus the recitation is treated as broad in scope).  The combination of such liquid bath with the treating chemistry dispenser of JEON would result in the invention as currently claimed, as 
Similarly regarding VIERO, the liquid bath (145) of VIERO is clearly connected to the treating chemistry dispensing conduit (135) and is fully capable of holding usable fluids such as water and treating chemistries.  Note also the connection to the dispenser including structure readable on the broad recitation of a housing and retaining wall.
 Accordingly, the rejection under § 103 over JEON in view of SPINARDI or VIERO is maintained for reasons of record.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 0206/0075790 to JEON in view of US 5,628,122 to SPINARDI or EP 2843100 to VIERO.
Regarding claims 1, 9-14, and 18, JEON discloses a laundry treating appliance comprising:
a treating chamber (drum 120 inside tub 130) for holding clothes for treatment according to a cycle of operation;
a treating chemistry dispenser forming a housing (see detergent box 140 and housing 153) having a first chamber with a port (310) and fluidly coupled to the treating chamber;
an air supply having an inlet and outlet fluidly coupled to the treating chamber (note duct 301 allows air exhausted from the tub to flow therethrough; also note the existence of such tub outlet manifestly requires a tub inlet to allow air into the tub),
further comprising a dispensing drawer (see Figs. 2-3),
wherein the dispensing drawer is slidably received within the housing (see Figs. 2-3), 
wherein the exhausted air is directed into the housing at a location away from the dispensing drawer (note the bend in duct 301 in Fig. 4 directs air into housing 153 at a location away from the drawer),
wherein the exhausted air is directed into the housing below the dispensing drawer (see Fig. 4),
wherein the dispensing drawer comprises at least one reservoir for retaining the treating chemistry (note housing 153 forms a reservoir capable of receiving treating chemistry; see, e.g., Figs. 2-4 and ¶ [0038]),
further comprising a lint filter (150) spaced from the dispensing drawer (see, e.g., Fig. 3),
further comprising a cabinet defining a cabinet housing (103).
For claim 1, JEON does not expressly disclose the dispenser having a deflector or a liquid bath defined by a portion of the housing and a retaining wall in the treating chemistry dispenser, wherein a free surface of the bath forms a gap with an edge of the deflector or wherein air supplied from the treating chamber is exhausted through the port into the first chamber of the treating chemistry dispenser and impinged upon the deflector which deflects the exhausted air through the gap between the bath and the deflector, wherein the liquid bath removes lint contained within the exhausted air.  However, it is known in the laundry treating art to provide a detergent dispenser with a lint filter by supplying air from an exhaust conduit to a bath to entrain lint from the air.  For instance, SPINARDI teaches providing a dryer exhaust with an air deflector (32) and a bath for the purpose of retaining lint (see SPINARDI at abstract and Figs. 1-4 and associated text).  VIERO similarly teaches a washer/dryer with a lint remover (145) using water (see Fig. 1 and associated text).  Note that the liquid in the liquid bath is intended use and not afforded patentable weight in an apparatus claim, the liquid bath in SPINARDI and VIERO being fully capable of comprising water and liquid treating chemistry (particularly note the liquid bath (145) in VIERO being connected to dispensing conduit (135)).
Therefore, the position is taken that it would have been obvious at the time of invention to substitute the dispensing drawer lint remover of JEON with a water lint remover as taught in SPINARDI or VIERO to yield the same and predictable result of using a dispensing drawer to remove lint during drying.
Regarding claim 2, SPINARDI (see first and second chambers formed by deflectors 32,35 in Figs. 2-6) and VIERO (see Fig. 2D) disclose wherein the deflector (32) divides the housing into the first chamber and a second chamber.
Regarding claim 3, both SPINARDI and VIERO have configurations fully capable of forming a gap and pressure drop that achieve the intended use of wherein the gap between the liquid bath and the edge of the deflector creates a pressure drop between the first and the second chamber that causes a velocity of the exhausting air flowing through the gap to be higher than a velocity of exhausting air flowing into the chamber.
Regarding claim 4, the second chambers of SPINARDI and VIERO located downstream of the liquid bath are capable of the intended use of wherein exhausted air enters the second chamber after lint is removed from the bath.
Regarding claim 5, the configuration in the combination of JEON and SPINARDI/VIERO would result in wherein the liquid bath is formed from at least a portion of treating chemistry dispensed from the treating chemistry dispenser.
Regarding claim 6, the configuration in the combination of JEON and SPINARDI/VIERO would result in wherein the liquid bath is formed from water and treating chemistry dispensed from the chemistry dispenser.
Regarding claim 7, the configuration in the combination of JEON and SPINARDI/VIERO would result in wherein the liquid bath is formed from at least water.
Regarding claim 8, the configuration in the combination of JEON and SPINARDI/VIERO is fully capable of the intended use of achieving a desired velocity wherein the velocity of the exhausted air over the bath is between 14 ft/s and 42 ft/s.
Regarding claim 15, JEON does not disclose the lint filter below the drawer.  VIERO (in Fig. 1) discloses the lint filter below the drawer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the lint filter of JEON with the modified water lint filter of VIERO located below the drawer to yield the same and predictable lint filtering results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse
Regarding claim 16, both SPINARDI and VIERO disclose wherein the deflector is located opposite of the port.
Regarding claim 17, both SPINARDI and VIERO disclose configurations capable of the intended use of wherein the exhaust air deflected onto the liquid bath forms a standing wave (note particularly Fig. 4 of SPINARDI and Fig. 2D of VIERO). 
Regarding claim 19, both JEON and VIERO disclose a cabinet (205 for VIERO) and the treating chemistry dispenser enclosed within the cabinet housing, VIERO also teaching the liquid bath (145) enclosed within the cabinet housing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711